Citation Nr: 18100068
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-23 572
DATE:	 
ISSUES DECIDED:	7	ISSUES REMANDED:	1
 
ORDER
Entitlement to an initial disability rating in excess of 10 percent for a right ring finger disability is denied. 
Entitlement to a separate 10 percent rating for a right hand scar associated with his service-connected right ring finger disability is granted, subject to the laws and regulations controlling the award of monetary benefits.  
A separate compensable rating for vertigo is denied.  
Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy with carpal tunnel syndrome of the left upper extremity prior to June 25, 2008, is denied, but a disability rating of 20 percent beginning on June 25, 2008, is granted. 
Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy with carpal tunnel syndrome of the right upper extremity prior to June 25, 2008, is denied, but a disability rating of 30 percent beginning on June 25, 2008, is granted. 
Entitlement to an initial disability rating of 20 percent for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.  
Entitlement to an initial disability rating of 20 percent for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.  
Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted.
FINDINGS OF FACT
1. The right finger disability is manifested by limitation of motion, but does not demonstrate ankylosis or any condition similar to amputation.   
2. The Veteran has one right hand scar that is painful.  
3. Objective findings supporting a diagnosis of vestibular disequilibrium have not been shown by the evidence of record.  
4. The evidence of record demonstrates that the Veterans right upper extremity is his dominant upper extremity.  
5. Prior to June 25, 2008, the Veterans peripheral neuropathy with carpal tunnel syndrome of the left upper extremity more closely approximated mild incomplete paralysis of the left median nerve; beginning on June 25, 2008, the Veterans disability was manifested by no more than moderately severe incomplete paralysis of the median nerve.   
6. Prior to June 25, 2008, the Veterans peripheral neuropathy with carpal tunnel syndrome of the left upper extremity more closely approximated mild incomplete paralysis of the left median nerve; beginning on June 25, 2008, the Veterans disability was manifested by no more than moderately severe incomplete paralysis of the median nerve.   
7.  The Veterans left lower extremity peripheral neuropathy more closely approximated moderate incomplete paralysis of the nerve.  
8. The Veterans right lower extremity peripheral neuropathy more closely approximated moderate incomplete paralysis of the external popliteal nerve.  
9. For the period prior to June 9, 2010, the evidence of record demonstrates that the Veterans service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  
CONCLUSIONS OF LAW
1. The criteria for an initial rating in excess of 10 percent for a right ring finger disability have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; Diagnostic Code 5230 (2017).   
2. The criteria for separate 10 percent for a right hand scar have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.118; Diagnostic Code 7804 (2017). 
3. The criteria for a separate compensable rating for vertigo have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2017). 
4. The criteria for an initial rating in excess of 10 percent prior to June 25, 2008, for peripheral neuropathy with carpal tunnel syndrome of the left upper extremity have not been met; the criteria for a disability rating of 20 percent, but no greater, beginning on June 25, 2008, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).  
5. The criteria for an initial rating in excess of 10 percent prior to June 25, 2008, for peripheral neuropathy with carpal tunnel syndrome of the right upper extremity have not been met; the criteria for a disability rating of 30 percent, but no greater, beginning on June 25, 2008, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).  
6. The criteria for an initial rating 20 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017). 
7.  The criteria for an initial rating 20 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017). 
8. For the period prior to June 9, 2010, the criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Marine Corps from September 1966 to June 1970.  Among other commendations, he was the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.  
These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon. 
The August 2007 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities and the right upper extremity, each rated as 10 percent disabling, effective November 29, 2006.  
The September 2008 rating decision granted a separate compensable rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling, effective March 31, 2008.  The rating decision also denied entitlement to TDIU.
The March 2012 rating decision granted service connection for the right ring finger disability and assigned a 10 percent disability rating, effective October 8, 2002.  The RO also granted service connection for vertigo symptoms and bilateral hearing loss; noncompensable ratings were assigned, effective October 8, 2001, and September 29, 2008, respectively.  
In July 2014, the Board found that the TDIU claim was moot for the period beginning on June 9, 2010, the date the RO awarded a 100 percent disability rating for the Veterans service-connected ischemic coronary artery disease.  The Board noted that the Veterans claim was dated in March 2008 and that the TDIU claim prior to June 9, 2010, remained on appeal.  
In a February 2017 rating decision, the RO granted service connection for carpal tunnel syndrome and rated the disability in conjunction with his already service-connected peripheral neuropathy of the bilateral upper extremities.  
 
Increased Rating 
Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 
In both initial rating claims and normal increased rating claims, the Board must discuss whether staged ratings are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).
The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
1. Entitlement to an initial disability rating in excess of 10 percent for status post-surgical treatment for contracture of the right ring finger secondary to traumatic scarring and Dupuytrens contracture with postoperative scarring and superficial nerve damage (right finger disability). 
The Veterans right ring finger disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5223 for favorable ankylosis of two digits of one hand.  However, as the evidence of record does not show ankylosis of the finger and the only finger that is service-connected is the right ring finger, the Board finds that the appropriate Diagnostic Code is 5230 for limitation of motion of the ring finger or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under Diagnostic Code 5230, a noncompensable rating is warranted for the major and minor hands.  
March 2001 private treatment records from J.C., M.D. showed treatment for a traumatic flexion contracture of the right hand ring finger.  The objective examination revealed a chronically flexed right hand ring finger. 
In April 2005, the Veteran testified that his right ring finger disability was manifested by aching pain and issues with anything that required high dexterity.  
A December 2005 VA treatment record noted progressive contracture of the right ring and small fingers.  The right ring finger contracture was 90 degrees for the MP joint and 70 degrees for the PIP (proximal interphalangeal) joint.  
He was afforded a VA examination in February 2006.  The Veterans treatment included careful activity and some stretching.  The examination revealed pain in the palm and loss of motion at the right ring finger, without any evidence of numbness.  His subjective symptoms included feelings of weakness, easy fatigue, some impairment of right hand coordination, and flare-ups with activity.  His flare-ups occurred most days due to manual activities.   His hands had full extension of eight digits, with the exceptions of the considerable loss of extension at the ring finger and slight loss of extension at the little finger.  Lack of extension at the right ring finger was 70 degrees at the proximal interphalangeal joint (PIP) joint and 45 degrees at the distal interphalangeal joint (DIP) joint.  The metacarpophalangeal (MP) joint of the right ring finger had normal motion of 0-100.  PIP motion of the right ring finger was 70-110 and DIP motion was 45-60.  The diagnosis was moderate posttraumatic scarring from injury in military and a rather severe contracture from Dupuytrens contracture.  
On March 9, 2007, the Veteran underwent a right ring finger contracture release.  An April 2007 VA treatment records noted poor healing of the ring finger.  
July 2007 VA treatment records indicated that his contracture of the right hand improved with surgery.  
In November 2007, he returned with complications for the surgery.  He developed thick scarring and loss of pulley function.  On November 9, 2007, the Veteran underwent a redo of his Dupuytrens contracture with graft.  
February 2008 VA treatment records showed a well healed palmar scar on the right hand from the Dupuytrens repair and skin graft completed in March and November 2007.  
A July 2008 VA examination showed good grip without evidence of major motor weakness or atrophy.  Reflexes and coordination were fairly well performed and he was able to twirl a pencil in his hands quite easily.  
The Veteran was afforded a VA examination in May 2010.  The examiner noted the Veterans history of an injury to his right ring during service which worsened later in life.  His right hand symptoms included cold sensitivity, pain, numbness, weakness, a tendency to drop things, and loss of motion.  The numbness at the ring finger was diagnosed as damage to superficial nerves from the original military trauma as well as some damage to the nerves with the recent surgery.  He had two surgeries in 2007 for the contracture, which improved his symptoms.  He had Dupuytrens contracture of both hands, but the contracture was much worse at the ring finger.  The examiner concluded that the contracture of the right ring finger was partly related to the military.  His treatment included careful activity, oral medication, and some special exercising.  An objective examination revealed full extension of eight digits, with the exception of a 20-degree loss of extension at the PIP and DIP (distal interphalangeal) joints of the right ring finger.  Pulp-to-palm distance with MP (metacarpal phalangeal) joints straight and with MP joints flexed were zero for eight digits.  There was mild pain at the right hand with movements and sensation diminished on all surfaces of the right ring finger.  Intrinsic muscle function was okay at both hands.  The examiner noted that the increase pulp-to-palm distance by ¾ inch for each of the four fingers of the right hand represented his right hand symptoms and flare-ups.  Repeat movement did not cause flare-up or loss of motion.  The recent surgical scar at the palm was 5.5 inches from proximal to distal and went to the volar aspect of the ring finger.  The examiner noted moderate tenderness and mild numbness of the scar.  The scar did not interfere with motion.  The examiner stated that the right ring finger disability impacted his ability to work. 
A February 2014 VA treatment record noted a fairly good result from his 2007 surgeries.
In a statement received in November 2017, the Veteran stated that his right ring finger was stiff and it made it difficult to grip.  
Based on the foregoing, the Board finds that evidence relating to the service-connected right ring finger disability shows that the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5230.  As mentioned above, a noncompensable rating is assigned for any limitation of motion of the ring finger.  Moreover, the Veteran has already been assigned a 10 percent rating based on painful motion pursuant to 38 C.F.R. § 4.59.  
However, the Board finds that the Veteran is entitled to a separate 10 percent rating for his right hand scar associated with his contracture surgery, effective March 9, 2007, the date of the contracture surgery.  The May 2010 VA examiner described the right hand surgical scar as moderately tender.  Based on the medical evidence showing a tender surgical scar associated with his right ring finger disability, the Board finds that a separate compensable rating for the Veterans right hand scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The Board has considered the Veterans right finger disability under other pertinent criteria, but finds that the Veteran would not be entitled to a higher rating under another diagnostic code.  Here, there is no indication of amputation or ankylosis of the ring finger, or impairment analogous thereto, to warrant consideration of the provisions of Diagnostic Codes 5155 and/or 5227 in this case.  Moreover, when a disability is assigned the maximum rating for loss of range of motion under the applicable diagnostic code, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.
The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimants disabilities with the established criteria provided in the rating schedule for each disability. If the criteria reasonably describe the claimants disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability or from the Veterans service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.
As the preponderance of the evidence is against any additional disability rating, the benefit of the doubt rule is not applicable, and entitlement to any additional increased disability rating must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

 
2. Entitlement to a separate compensable rating for vertigo. 
The Veteran also asserts that he is entitled to a separate compensable disability rating for his vertigo, associated with his service-connected diabetes mellitus.  
Vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A 30 percent rating is warranted for dizziness and occasional staggering.  Id.  A note to Diagnostic Code 6204 specifies that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this diagnostic code.
September 1998 private treatment records from K.G., M.D. noted treatment for chronic vertigo of unclear etiology.  
During a January 2003 VA examination, the Veteran described some vertigo associated with his diabetes mellitus medications.  He denied balance problems, orthostatic dizziness, and positional dizziness, with the exception of occasional dizziness when he awakened at night.    
In February 2006, the Veteran was provided a VA examination.  He described occasional dizziness, problems with equilibrium, and difficulty with cognition.  His symptoms occurred every morning.  The examiner concluded that his complaint of vertigo seemed to relate to symptoms of decreased cognition and alertness in the morning with occasional dizziness.  The exact etiology of his symptoms was unknown, but may relate to diabetes mellitus with elevated glucose readings.  
A June 2006 VA examiner found that it did not seem that the Veteran had true vertigo, but instead had some mild balance problems due to a number of causes.  The VA examiner explained that true vertigo was a disorder of the vestibular system and that there was a more benign form called benign positional vertigo which usually resolved without complication within a few months or a year or two. 
A July 2008 VA examination report noted that his vertigo was manifested by falling backwards or leaning in a direction.  He did not describe spinning or orthostatic dizziness.   
The Veteran underwent a VA examination in May 2010.  He reported that he first experienced vertigo symptoms in 1998 when his diabetes mellitus was diagnosed.  The examiner found that his vertigo was a problem associated with his diabetes mellitus; however, a peripheral vestibular disorder was not diagnosed.  
In November 2017, the Veteran reported that his vertigo symptoms were not as disabling as they were earlier during the appeal period.  
Based on the above, the Board finds that the Veteran is not entitled to a separate compensable rating for his vertigo.  There has been no objective evidence of a diagnosis of vestibular disequilibrium.  The June 2006 VA examiner diagnosed benign positional vertigo which usually resolved without complications and the May 2010 VA examiner indicated that the Veteran did not have a diagnosis of a peripheral vestibular disorder.  Moreover, in his November 2017 statement, the Veteran suggested that his vertigo symptoms were not as bothersome at the time.  Therefore, a separate compensable rating for vertigo is not warranted under diagnostic code 6204.  
As the preponderance of the evidence is against a higher disability rating, the benefit of the doubt rule is not applicable, and entitlement to any additional increased disability rating must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 
 
3. Entitlement to increased ratings for bilateral lower extremity peripheral neuropathy and bilateral upper extremity radiculopathy with carpal tunnel syndrome.   
The Veterans peripheral neuropathy with carpal tunnel syndrome is rated as 10 percent disabling for each upper extremity, pursuant to Diagnostic Code 8515 for paralysis of the median nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation for the minor hand and a 70 percent evaluation for the major hand. 38 C.F.R. § 4.124a, Diagnostic Code 8515.
The Veterans lower extremity peripheral neuropathy is rated as 10 percent disabling for each disability pursuant to Diagnostic Code 8521, for paralysis of the external popliteal nerve. 
Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  Id.  
Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. Id.  
Under Diagnostic Code 8522, a noncompensable rating is warranted for mild incomplete paralysis of the musculocutaneous nerve (superficial peroneal), a 10 percent for moderate incomplete paralysis of the musculocutaneous nerve (superficial peroneal), a 20 percent for severe incomplete paralysis of the musculocutaneous nerve (superficial peroneal), and a 30 percent for complete paralysis of the musculocutaneous nerve (superficial peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8522.  When there is complete paralysis, the eversion of the foot is weakened.  Id.
The term incomplete paralysis used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
The words slight, moderate and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.
The January 2003 VA examination report documented dull to sharp pain of both feet.  He reported decreased sensitivity, but denied numbness, tingling, and burning.  He had occasional numbness of his hands, fingertips, and palms.  He denied pain, burning, or tingling of the hands.  
A February 2007 VA examination report noted mild peripheral neuropathy of the lower extremities.  He reported numbness, tingling, and burning of his feet.  He denied neuropathic symptoms of his upper extremities.  An addendum was provided in March 2007 to include the results of the electromyography (EMG) study.  The February 2007 EMG was abnormal with evidence of mild right median neuropathy at the wrist.  The EMG revealed mild bilateral L5-S1 radiculopathy and polyneuropathy consistent with diabetic peripheral neuropathy.  
A June 2008 EMG study revealed moderately severe bilateral carpal tunnel syndrome (median nerve entrapment at wrist) and mild bilateral proximal median neuropathy.  There was mild distal axonal polyneuropathy and mild bilateral chronic L4 radiculopathies of the lower extremities.  
The Veteran underwent a VA examination in July 2008.  The VA examiner found progressive symptoms of peripheral sensory neuropathy in the toes and forefeet.  He experienced coldness, sensitivity, epicritic discomfort, burning, and periodic sharp pains.  He had diminished appreciation of light touch, pinprick, and vibration in his toes and forefeet up to about mid forefoot.  A June 2008 EMG study indicated mild distal axonal polyneuropathy with elements of accompanying demyelination bilaterally in the lower extremities.  The VA examiner found evidence of moderately severe bilateral carpal tunnel syndrome affecting sensory and motor components.  There was also mild bilateral proximal median neuropathy or pronator syndrome.  
The Veteran underwent a VA examination in January 2017.  The VA examiner diagnosed diabetic sensory neuropathy and carpal tunnel syndrome.  It was noted that the Veteran was right hand dominant.  His symptoms included mild intermittent pain of all extremities, mild paresthesias and/or dysesthesias of the bilateral upper extremities, moderate paresthesias and/or dysesthesias of the bilateral lower extremities, and mild numbness of all extremities.  Muscle strength testing was normal.  Deep tendon reflexes revealed hypoactive biceps; normal triceps, brachioradialis; and absent knee and ankle.  A sensory examination showed decreased sensation in the hands/fingers, lower legs/ankles, and feet/toes.  Tinels sign was positive on the left.  His bilateral upper extremity peripheral neuropathy resulted in mild incomplete paralysis of the median nerve.  His bilateral lower extremity neuropathy resulted in mild incomplete paralysis of the sciatic nerve, mild incomplete paralysis external popliteal nerve, and mild incomplete paralysis of the musculocutaneous nerve.  The examiner stated that the June 2008 EMG study showed mild axonal neuropathy of the lower extremities and median nerve neuropathy.  The VA examiner reviewed the EMG studies completed in 2007 and 2008 and concluded that the studies showed mild lower extremity sensory neuropathy and mild distal axonal polyneuropathy of the lower extremities.  The VA examiner also related his carpal tunnel syndrome to his service-connected diabetes mellitus. 
Upper Extremities 
For the period prior to June 25, 2008, the Board finds that the Veteran is not entitled to disability ratings in excess of 10 percent for bilateral upper extremity peripheral neuropathy with carpal tunnel syndrome.  The medical evidence showed mild right median neuropathy on the February 2007 EMG study and the Veteran denied neuropathy symptoms at the time of the February 2007 VA examination.  There is no evidence to suggest moderately severe symptoms prior to June 25, 2008.  Accordingly, a rating in excess of 10 percent prior to June 25, 2008, is denied. 
Beginning on June 25, 2008, the Board finds that the Veteran is entitled to a 30 percent rating for his right upper extremity peripheral neuropathy with carpal tunnel syndrome and 20 percent rating for his left upper extremity peripheral neuropathy with carpal tunnel syndrome.  Specifically, the June 2008 EMG study demonstrated moderately severe bilateral carpal tunnel syndrome (median nerve entrapment at the wrist).  Although the VA examiners found mild incomplete paralysis of the median nerve, the objective diagnostic testing showed that the Veterans neuropathy with carpal tunnel syndrome was moderately severe.  Therefore, a 30 percent rating for the right upper extremity and a 20 percent rating for the left upper extremity is warranted for the period beginning on June 25, 2008, the date of the EMG study which showed moderately severe bilateral carpal tunnel syndrome.  
The medical evidence has not shown severe incomplete paralysis or complete paralysis of the median nerve at any point during the period.  The Board recognizes the Veterans complaints of intermittent pain, paresthesias and/or dysesthesias, and numbness; however, the evidence of record does not support a finding of severe incomplete paralysis at any point during the appeal period.  Thus, the Veterans bilateral peripheral neuropathy with carpal tunnel syndrome approximated no more than moderately severe incomplete paralysis of the median nerve beginning on June 25, 2008.  
Lower Extremities
Based on the foregoing, the Board finds that 20 percent ratings, but no higher, are warranted for the Veterans bilateral lower extremity peripheral neuropathy.  The lay statements and medical evidence of record documented sharp to dull pain, decreased sensitivity, coldness, burning, moderate paresthesias and/or dysesthesias, and absent knee and ankle on deep tendon reflex testing.  While the VA examiners characterized the lower extremity peripheral neuropathy as mild, his symptoms support a finding of moderate incomplete paralysis.  Therefore, the Board resolves reasonable doubt in the Veterans favor and finds the presence of moderate incomplete paralysis of the external popliteal nerve (common peroneal) has been approximated throughout the period of the claim.  
The evidence of record does not show severe incomplete paralysis at any point during the appeal period.  Strength testing was normal and the EMG studies did not indicate severe findings for the lower extremities.  Therefore, the Board finds that the Veterans lower extremity peripheral neuropathy has more nearly approximated moderate than severe.  
The Board recognizes that the January 2017 VA examiner identified the Veteran as having incomplete paralysis of the sciatic nerve, the external popliteal (common peroneal) nerve, and the musculocutaneous (superficial peroneal) nerve.  Pursuant to VBA policy, the sciatic nerve, the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the internal popliteal (tibial) nerve and the posterior tibial nerve are part of the sciatic nerve group which affect the same functions in the leg and, therefore, may not be separately rated without violating the rule against pyramiding.  M21-1, III.iv.4.G.4.d.
The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimants disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimants disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the individual disability or from the Veterans service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.
As the preponderance of the evidence is against any additional disability rating, the benefit of the doubt rule is not applicable, and entitlement to any additional increased disability rating must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7/ 
 
4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 
Finally, the Veteran contends that he is entitled to TDIU benefits prior to June 9, 2010.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted. 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.
A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.
A finding of total disability is appropriate, when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15.
Substantially gainful employment is that employment, which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).
In determining whether unemployability exists, consideration may be given to a veterans level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.
Throughout the period on appeal, service connection has been in effect for diabetic nephropathy, rated as 30 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; a right ring finger disability, rated as 10 percent disabling; a right hand surgical scar, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity rated as 10 percent prior to June 25, 2008, and 30 percent thereafter; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to June 25, 2008, and 30 percent thereafter; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and peripheral neuropathy of the left lower extremity, rated as 20 percent disabling.  
As noted above, the schedular criteria for TDIU is met if there are two or more disabilities and at least one disability is ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a)(2016).  For purposes of establishing one 40 percent rating in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2017).  In this regard, the Board notes that the medical evidence clearly shows the Veterans service-connected diabetic nephropathy and peripheral neuropathy of the bilateral upper and lower extremities were caused by his service-connected diabetes mellitus.  For the purpose of establishing entitlement to TDIU, the Veterans diabetes mellitus, diabetic nephropathy, and peripheral neuropathy, are considered to be a single disability because they share a common etiology.  These disabilities result from a common etiology and are rated at 40 percent of more throughout the period on appeal.  His combined rating throughout the period on appeal is 70 percent or more.  As such, the Veteran has satisfied the schedular criteria for a TDIU under C.F.R. § 4.16.  
The January 2003 VA examination report indicated that the Veteran was unemployed since 2002.  He reported that he worked as a truck driver for 30 years. 
The February 2006 VA examination report noted that the Veteran was attending school under vocational rehabilitation to study computer science.  
Another February 2006 VA examination report for the right ring finger disability noted that the Veteran was able to drive two hours.  
During a February 2007 VA examination, it was found that the Veterans diabetic nephropathy with proteinuria did not have any affect on his usual occupation and daily activities.  
During a February 2008 VA psychiatry examination, the Veteran stated that he stopped working because of his service-connected diabetes mellitus.  He stated that he could no longer drive long distances when his glucose was elevated.  He also stated that he tried to find employment, but that no one would hire him.  His service-connected posttraumatic stress disorder (PTSD) caused problems with people, communication, concentration, and remembering.   
In April 2008, the Veteran filed a claim for TDIU.  At that time, he stated that he worked as a truck driver from March 1989 to September 2002.  He completed one year of college and a general education class.  He stated that he was unable to work because of his diabetes, renal failure, and psychiatric disorder.  
A July 2008 VA Examination report indicated that the Veteran worked primarily as a truck driver for construction purposes for 30 years.  Most of his truck driving was long-haul, but regional.  He stopped working in 2002 or 2003 because of problems with kidney stones and diabetes mellitus flare-ups.  Feet sensitivity caused by his lower extremity peripheral neuropathy interfered with his ability drive long-hauls.  He stated that he applied to several other construction companies, but never heard a response.  The VA examiner opined that truck driving would undoubtedly be too physically demanding for the Veteran.  It was explained that his peripheral neuropathy would significantly affect his ability to drive trucks and that truck driving was not the ideal occupation for him since he had to monitor his medications and meals carefully.  
The July 2008 VA examination report indicated that two years ago, the Veteran completed computer science classes for a few semesters at a community college.  He dropped out after his tinnitus worsened.   He reported that he participated in recreational fishing and yard work.  He was unable to find work in the short-haul trucking business since moving to Oregon.  
The July 2010 VA examiner found that the Veterans vertigo moderately impacted his activities of daily living and made it difficult to concentrate.  
The January 2017 VA examiner found that his peripheral neuropathy impacted his ability to work due to his loss of some fine motor functions of his hands, difficulty picking up pills, and issues using some tools.  Additionally, prolonged walking and standing increased the neuropathy symptoms in his feet. 
Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veterans service connected disabilities rendered him unable to maintain substantially gainful employment consistent with his education and occupational background.  As noted above, the Veterans work history consisted entirely of jobs in the truck driving industry.  The VA examiners explained that this occupation was not ideal for the Veteran because he had to carefully monitor his medications and diet.  Moreover, his peripheral neuropathy symptoms resulted in some loss of fine motor functions of his hands and difficulty driving long hauls.  While the Veteran completed some computer science and general education courses, there is no indication that he obtained a degree or worked in the computer science field.  Even so, his PTSD symptoms made it difficult for him to communicate, concentrate, and remember.  
In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted for the period prior to June 9, 2010.
 
REMANDED ISSUE
Entitlement to an initial compensable rating for bilateral hearing loss is remanded for additional development.  
In November 2017, the Veteran submitted a statement to indicate that his bilateral hearing loss worsened.  His last VA examination occurred in May 2010.  A new VA examination is necessary when there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veterans service-connected bilateral hearing loss.  
 
The matter is REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel  

